Mr. Justice Thomas delivered the opinion of the court: On August 29, 1925, a tractor belonging to Battery B, 123rd Field Artillery, while being driven along a street in Monmouth, Illinois, by a private of the organization, in military movement, under command of a superior officer, crashed » into the automobile of claimant and badly damaged it. . On September 3, 1925, the board of officers of the 123rd Field Artillery met and heard evidence as to the cause of the accident and the amount of the damages. The board found that the accident was unavoidable and was caused by a defective .steering apparatus on the tractor, and that neither the driver of the tractor, the owner of the automobile nor the officer in command was to blame. They further found the amount of damages to the automobile to be approximately $350. The Attorney General has filed a statement, attaching thereto and making a part thereof a letter from the Adjutant General. In the Adjutant General’s letter he states that the claim is a just, one against the State, and that he does not wish to contest it. The State is not legally liable for an act of a State militiaman while in military movement. Therefore, this claim is rejected. However, as it appears there is merit in this claim, as an act of social justice the court recommends to the General Assembly that it appropriate-to the claimant the sum of $350.00 to reimburse him for the damage sustained.